Citation Nr: 1001643	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-14 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Republic of the Philippines


THE ISSUE

Whether the appellant is legally entitled to Department of 
Veterans Affairs (VA) death benefits.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

As an initial matter, the Board of Veterans' Appeals (Board) 
notes that, in correspondence of May 2006, it was reported 
that the Veteran's original claims folder had been destroyed, 
and that an NOD, that is, "rebuilt" folder had been created 
on May 19, 2004.  It is on the basis of evidence contained in 
this "rebuilt" claims folder that all determinations in this 
case have been based.  

This case originally came before the Board on appeal of a 
May 2004 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, Republic of the Philippines, 
which denied eligibility for VA benefits for a surviving 
spouse.  The appellant (the widow of the Veteran) 
subsequently appealed that denial of benefits to the Board, 
which, in a decision of June 2006, determined that the 
criteria for eligibility for VA death benefits had not been 
met, and, accordingly, denied the appellant's appeal for 
legal entitlement to VA death benefits.  The appellant 
subsequently appealed that decision to the United States 
Court of Appeals for Veterans Claims, which, in a Memorandum 
Decision of April 2009, vacated the Board's June 2006 
determination, and, in so doing, remanded the appellant's 
case to the Board for further action consistent with the 
April 2009 Memorandum Decision.  The case is now, once more, 
before the Board for appellate review.  

Good of sufficient cause having been shown, the appellant's 
appeal has been advanced on the Board's docket under the 
provisions of 38 U.S.C.A. § 7107 (West 2002 & Supp. 2009) and 
38 C.F.R. § 20.900(c) (2009).  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.  


REMAND

As noted above, in a Memorandum Decision of April 2009, the 
United States Court of Appeals for Veterans Claims vacated 
the Board's June 2006 decision, and, in so doing, remanded 
the appellant's case to the Board.  At that time, it was 
noted that, pursuant to the decision of the United States 
Court of Appeals for the Federal Circuit in Capellan v. 
Peake, 539 F.3d 1373 (2008) and the duty to assist under 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.203(c) (2009), where the Secretary requests a service 
department to verify the service of a person, the Secretary 
is required to furnish the service department the evidence he 
has in support of service, as opposed to simply submitting a 
request for verification of service based on the person's 
name and some personal and purported service information (as 
was done in adjudicating the appellant's claim for benefits).  
The Court of Appeals for Veterans Claims further found that 
documentation submitted by the appellant in support of her 
claim that her husband had service which would qualify her 
for VA benefits had not been forwarded to the appropriate 
service department, or to the National Personnel Records 
Center along with the Secretary's request for verification of 
her husband's service.  Such development is necessary prior 
to a final adjudication of the appellant's claim for 
benefits.  

Finally, the Board notes that, pursuant to various provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), certain 
obligations are imposed upon VA in terms of its duty to 
notify and assist claimants.  However, based on a review of 
the "rebuilt" claims folder available to the Board, it is 
unclear whether the appellant has ever been provided the 
appropriate notice and assistance with regard to the issue 
presently on appeal.  Such notice must be provided prior to a 
final adjudication of her current claim.  

Accordingly, in light of the aforementioned, and in order to 
afford the appellant her full due process rights under the 
law, the case is REMANDED to the RO/AMC for the following 
actions:  

1.  The appellant should be furnished 
with the appropriate VCAA-complying 
notice and given the appropriate 
assistance with regard to the issue of 
legal entitlement to VA death benefits.  
Moreover, a copy of the correspondence 
providing the appellant with the 
appropriate notice should be made a part 
of the "rebuilt" claims folder.  

2.  The entire "rebuilt" claims folder or 
a copy thereof should then be furnished 
to the appropriate service department 
and/or National Personnel Records Center 
(NPRC) in order that they might have 
access to all documentation and/or 
records submitted in support of the 
appellant's claim that her husband had 
service which would qualify her for VA 
death benefits.  A copy of the 
correspondence forwarding the "rebuilt" 
claims folder (or a copy thereof) to the 
appropriate service department or NPRC 
should be made a part of the "rebuilt" 
claims folder.  

3.  The RO/AMC should then review the 
appellant's claim for legal entitlement 
to VA death benefits.  Should the benefit 
sought on appeal remain denied, the 
appellant should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in August 2005.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2009).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


